Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Angela Huang (Reg. No. 69,912) on 03/31/2021.

The application has been amended as follows: 
Claim 9.    (Currently Amended) The adjustment structure for an electric eddy current sensor according to claim 1, wherein the slider assembly comprises a slide rail and a slider, wherein a slide groove is disposed on the slide rail, the slider is disposed in the slide groove, and the slider is connected to the electric eddy current base plate.

Reason for Allowance
3.	Claims 1-7 and 9-10 are allowed.

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 1:
As to claims 1-7 and 9-10 the present invention is direct to an adjustment structure for an electric eddy current sensor, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the spring buffer mechanism comprises a slider assembly, an electric eddy current buffer spring, an electric eddy current spring guide post, an electric eddy current guide rod seat and an electric eddy current spring seat: wherein the slider assembly has two sets, the two sets of slider assembly are arranged horizontally, and the electric eddy current spring guide post is disposed between the two sets of slider assembly: the electric eddy current guide rod seat and the electric eddy current spring seat are mounted on the electric eddy current spring guide post, and the electric eddy current spring seat is seated on a left side of the electric eddy current spring guide post: the electric eddy current guide rod seat is seated on a right side of the electric eddy current spring guide post and the electric eddy current spring guide post is sleeved outside with the electric eddy current buffer spring: a left portion of the electric eddy current buffer spring is connected to the electric eddy current spring seat, a right portion of the electric eddy current buffer spring is connected to electric eddy current guide rod seat, and a right end of the electric eddy current spring guide post is connected to a bottom middle of the electric eddy current fixing base”.
The closest prior art, Rivers et al. (Pub No. US 2015/0094836 A1), Bono et al. (Pub No. US 2007/0261522 A1), Rivers et al. (Pub No. US 2012/0296463 A1) teaches Method and system of adjustment structure of eddy current sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


                                                                                                                                                                                                      /ALVARO E FORTICH/Primary Examiner, Art Unit 2867